Citation Nr: 0707514	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1996 to 
March 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied the veteran entitlement to service 
connection for PTSD.

In August 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  
The transcript of the veteran's hearing testimony has been 
associated with his claims file.  

As noted above this appeal is from a March 2005 rating 
decision which denied service connection for PTSD.  A prior 
RO rating decision dated in September 2003 reopened a 
previously denied claim for a mental disorder other than PTSD 
and denied service connection on the merits.  A statement of 
the case was provided to the veteran and his representative.  
Subsequent to the statement of the case, there was no timely 
communication from the veteran expressing intent to appeal on 
that issue and, consequently, an appeal as to that issue was 
not perfected.  See 38 C.F. R. §§ 19.32, 20.200, 20.302 
(2006).  The veteran thereafter submitted his current claim 
for PTSD.  This is the issue certified on appeal.  To the 
extent that hearing testimony in August 2006 is construed as 
a request to reopen the previously denied claim for service 
connection for a psychiatric disorder other than PTSD, that 
issue is referred to the RO for action deemed appropriate.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran is diagnosed with, or has ever been diagnosed with, 
PTSD.



CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004; rating 
decisions in March 2005; and a statement of the case in June 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(2006).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

While the veteran has asserted a claim for PTSD attributable 
to service, the Board observes that the veteran has been 
extensively psychiatrically evaluated by physicians during 
service and by private physicians subsequent to service and 
has not been diagnosed as suffering from PTSD at any time.  
Here, the evidence when viewed in its entirety, does not 
establish that the veteran has PTSD.

During service the veteran was evaluated by several 
physicians and found to exhibit a psychotic disorder, not 
otherwise specified, that existed prior to service and 
manifested with a three month history of delusions, affective 
flattening, alogia, avolition, and social withdrawal.  
Subsequent to service, his private physicians have 
consistently diagnostically assessed the veteran as having 
paranoid schizophrenia.  This diagnosis has not been rebutted 
by any specific opinion or clinical evidence of record.  
Significantly at his hearing in August 2006, the veteran 
responded "no" when asked by his representative if he had 
ever received a diagnosis of PTSD.

In sum, the veteran is not diagnosed as having PTSD.  In 
light of the above, the Board finds that the preponderance of 
the evidence is against the veteran's claim and the claim for 
service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


